          Case 2:15-cr-00170-KJM Document 78 Filed 03/19/21 Page 1 of 8


 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    United States of America,                             No. 2:15-CR-170 KJM
12                             Plaintiff,                   ORDER
13           v.
14
      Todd Jackson Smith,
15
                               Defendant.
16

17           Defendant Todd Jackson Smith renews his motion for compassionate release under 18

18   U.S.C. § 3582(c)(1)(A), citing his vulnerability to COVID-19 due to his skin cancer diagnosis

19   and incidents of COVID-19 positive cases at FCI Sheridan, where he is housed. Mot., ECF No.
20   68; Reply, ECF No.72. The government contests Mr. Smith’s increased risk of developing severe

21   COVID-19 complications from his particular type of cancer, basal cell carcinoma. See generally

22   ECF Nos. 65 & 70. As explained in more detail below, the motion is granted.

23   I.      BACKGROUND
24           The court previously set forth the factual and procedural history of this matter in its

25   January 6, 2021 order denying the prior motion without prejudice; the court incorporates that

26   history by reference here. Jan. 6 Order at 1–3, ECF No. 67. On January 13, 2021, Mr. Smith

27   filed this renewed motion for compassionate release and addressed this court’s earlier concerns

28   /////

                                                      1
           Case 2:15-cr-00170-KJM Document 78 Filed 03/19/21 Page 2 of 8


1    regarding inconclusive medical records and an acceptable release plan. See Jan. 6 Order at 5; see

2    also Mot. at 3–5.

3             The government has provided copies of updated medical records, which note a prior

 4   history of basal cell carcinoma on the shoulder blade area and reflect a December 2020 pathology

5    report identifying a new incidence of basal cell carcinoma on the skin of his right lower leg. See

6    Status Report & Renewed Opp’n Ex. 1 (BOP Medical Records), ECF No. 75-1.1 Mr. Smith also

 7   submitted an amended release plan requesting to reside with his mother, Dr. Marilyn Smith. Mot.

 8   at 6.

 9   II.      LEGAL STANDARD
10            A sentencing court has authority to modify a term of imprisonment under 18 U.S.C.

11   § 3582(c)(1)(A). Under that statute, as amended by the First Step Act of 2018, Pub. L. No. 115-

12   391, 132 Stat. 5194 (Dec. 21, 2018), the court may grant a defendant’s motion to reduce his term

13   of imprisonment, provided the defendant has first satisfied an exhaustion requirement, “after

14   considering the factors set forth in section 3553(a) to the extent that they are applicable,” if

15   “extraordinary and compelling reasons warrant such a reduction,” and if “a reduction is consistent

16   with applicable policy statements issued by the Sentencing Commission.” 18 U.S.C.

17   § 3582(c)(1)(A), 3582(c)(1)(A)(i).

18            Many years ago, before the First Step Act and before defendants could move to reduce

19   their sentences under § 3582, the Sentencing Commission issued a policy statement addressing

20   what qualifies as “extraordinary and compelling reasons” under § 3582. See U.S.S.G. § 1B1.13.

21   The same Guidelines section also “imposes an additional consideration of whether the defendant

22   is a danger to the safety of any other person or to the community.” United States v. Numann, No.

23   16- 00025, 2020 WL 1977117, at *2 (D. Alaska Apr. 24, 2020) (citing U.S.S.G. § 1B1.13(2)).

              1
              The court previously granted the government’s request to file exhibits to the
     government’s opposition under seal to protect defendant’s private medical information, and has
     now granted all of the requests to seal associated with this motion. See Chester v. King, No. 1:16-
     cv-01257, 2019 U.S. Dist. LEXIS 154413, at *5 (E.D. Cal. Sep. 10, 2019) (“This court, and
     others within the Ninth Circuit, have recognized that the need to protect medical privacy qualifies
     as a ‘compelling reason’ for sealing records.”).


                                                       2
        Case 2:15-cr-00170-KJM Document 78 Filed 03/19/21 Page 3 of 8


 1   Since the First Step Act was passed, district courts have disagreed about whether the Sentencing

 2   Commission’s statement is binding, as this court has summarized in previous orders. See, e.g.,

 3   United States v. Terraciano, No. 17-00187, 2020 WL 5878284, at *2–3 (E.D. Cal. Oct. 2, 2020).

 4   This court has looked to the Sentencing Commission’s policy statement as guidance in several

 5   previous orders and will do the same here. See, e.g., id.; United States v. Schweder, No. 11-

 6   00449, 2020 WL 5257598, at *3–4 (E.D. Cal. Sept. 3, 2020).

 7   III.   ANALYSIS
 8           The government does not dispute that Mr. Smith has satisfied the exhaustion requirement

 9   of § 3582(c) or that he has received a diagnosis of basal cell carcinoma. See Opp’n at 1, ECF No.
10   70. It does not argue granting Mr. Smith’s motion would put his community at risk. See

11   generally id. The government also does not dispute there are active cases of COVID-19 at FCI

12   Sheridan, but it argues the numbers are trending down. Id. at 1. On January 19, 2021, the Bureau

13   of Prisons’ (BOP) “COVID-19 Cases” report showed 14 confirmed cases among inmates and 13

14   among staff. Id. More recently, FCI Sheridan has reported 1 inmate and 5 staff tested positive,

15   58 inmates and12 staff are designated as recovered at that institution. See BOP, COVID-19 Cases

16   (updated daily)).2 Given the issues raised by the parties’ briefing, the court considers whether

17   Mr. Smith has demonstrated his renewed motion is supported by extraordinary and compelling

18   reasons and evaluates his amended release plan for adequacy.

19          Mr. Smith contends his new skin cancer diagnosis against the backdrop of his prior history
20   renders him more vulnerable to serious side effects if he contracts COVID-19. Mot. at 2. He

21   notes that he first observed a lesion on his left scapula on or about the time he had a clinical

22   encounter to discuss it on March 5, 2020. Reply at 2 (referencing BOP’s Medical Notes at 1,

23   ECF No. 73-2 (sealed)). The lesion on the scapula was biopsied along with another lesion found

24   at some point on Mr. Smith’s leg; the biopsy sample from the leg was confirmed as cancerous in

25   mid-December 2020. See BOP’s Medical Records at 8, ECF No. 75-1. Following the biopsy,

26   BOP physician Dr. Andrew Grasley memorialized a clinical encounter with Mr. Smith on January

27   5, 2021, confirming with him BOP Health Services’ determination that a “lower leg biopsy was a
            2
                https://www.bop.gov/coronavirus/ (last accessed March 9, 2021).

                                                      3
        Case 2:15-cr-00170-KJM Document 78 Filed 03/19/21 Page 4 of 8


 1   basal cell carcinoma,” with the cancer approaching the biopsy specimen’s “borders.” Id. In his

 2   notes, Dr. Grasley recorded the “disposition” as “Follow-up at Sick Call as Needed.” Id. Under

 3   “other” he wrote that “Patient is releasing in two months and will [follow up] with his

 4   dermatologist when he gets out. Id. It is not clear why Dr. Grasley thought Mr. Smith was due to

 5   be release in two months, by on or about March 9, 2021. BOP records show Mr. Smith’s release

 6   date as May 19, 2021. See Inmate Public Data at 4, ECF No. 57-1.

 7          While the government acknowledges the Centers for Disease Control and Prevention

 8   (CDC) recognizes cancer generally as a factor that increases the risk of severe illness from

 9   COVID-19, see Opp’n at 1,3 it argues other district courts have declined to find a diagnosis of

10   skin cancer, including basal cell carcinoma, to be an extraordinary circumstance warranting

11   compassionate release. See Opp’n at 2. The cases the government cites are distinguishable. In

12   United States v. Burkholder, No. 2:12-CR-00240 GMN CWH, 2020 WL 3643434, at *3 (D. Nev.

13   July 3, 2020), the court found defendant’s basal cell carcinoma diagnosis concerning but

14   insufficient to constitute extraordinary and compelling reasons for compassionate release. In

15   denying defendant’s motion, the court in Burkholder relied on information showing the

16   defendant’s facility had not at the time experienced an outbreak of COVID-19 infections, noting

17   “records show no inmates or staff as positive[.]” 2020 WL 3643434, at *3. Here, FCI Sheridan

18   has experienced COVID-19 outbreaks, as noted. Moreover, this court previously has observed

19   conditions of confinement there increase the risk of infection. See Jan. 6 Order at 5 (crowded

20   conditions at FCI Sheridan increased risk of COVID-19 infection). The court sees no reason to

21   revisit its prior conclusion on the record here.

22          In United States v. Avenarius, No. 15-CR-1010-CJW-MAR, 2020 WL 7345654, at *4

23   (N.D. Iowa Dec. 14, 2020), the court would have found the defendant’s diagnosis of basal cell

24   carcinoma presented an extraordinary and compelling reason for release, except that defendant

25   had contracted and recovered from COVID-19 without severe symptoms. It interpreted the CDC

26   as saying “[c]ases of reinfection with COVID-19 have been reported, but remain rare.” Id. (citing

            3
             See https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-
     medical-conditions.html (last accessed Feb. 11, 2021).

                                                        4
         Case 2:15-cr-00170-KJM Document 78 Filed 03/19/21 Page 5 of 8


 1   Reinfection with COVID-19, CDC (Oct. 27, 2020)).4 Here, Mr. Smith has not previously

 2   contracted COVID-19. Even if he had, this court notes the same CDC webpage on which the

 3   court in Avenarius relied supports the conclusion that “some reinfections are expected.” See

 4   Reinfection with COVID-19, CDC (March 15, 2021).5

 5           In United States v. Taffe, No. 16-CR- 60300-RAR, 2020 WL 6700445, at *3 (S.D. Fla.

 6   Nov. 9, 2020), addressing a different form of skin cancer, the court concluded defendant had

 7   “failed to show that his cardiovascular issues and squamous cell carcinoma rise to the level of

 8   severity that would warrant compassionate release.” The court observed defendant’s concerns, as

 9   presented in the motion, were “too speculative” to support a finding that his circumstances were

10   extraordinary and compelling. Id. In this case, Mr. Smith’s position is not based solely on

11   speculation. As explained below, his medical provider has specifically recommended that Smith

12   have a follow-up consult with a dermatologist within a relatively tight time frame following a

13   positive biopsy.

14           On the one hand, the records demonstrate the government has been providing Mr. Smith

15   with some medical care for his medical condition of basal cell carcinoma. He received a biopsy

16   following his report of the new lesion on his scapula, although the biopsy report issued

17   approximately nine months after he reported that new lesion; by the time of the report a biopsy

18   was performed on a lesion on his leg. See BOP’s Medical Notes at 1 (sealed); BOP’s Medical

19   Chart at 1 (sealed). The biopsy report confirmed the presence of cancer on the leg. BOP Medical

20   Records at 8, ECF No. 75-1. Specifically, the report observes “[m]icroscopic examination reveals

21   islands of atypical basaloid cells” in the biopsy specimen, and notes the lesion “approaches one of

22   the lateral excision margins.” Id. For these reasons, the report recommends follow up of the

23   patient. Id. Mr. Smith in fact had a clinical visit with Dr. Grasley within a month of the biopsy

24   report’s issuing. Dr. Grasley assumed Mr. Smith would be released within two months of that

25   /////


             4
             https://www.cdc.gov/coronavirus/2019-ncov/your-health/reinfection.html (last accessed
     March 15, 2021).
           5
             Id.

                                                     5
        Case 2:15-cr-00170-KJM Document 78 Filed 03/19/21 Page 6 of 8


 1   visit; he did not expressly specify that Mr. Smith must be seen by a dermatologist by a date

 2   certain to be able to attend to his medical needs properly. See BOP Medical Chart at 1.

 3            The parties argue differing inferences arise from the chronology documented by the

 4   medical records. The government argues a three-month delay in treatment of Mr. Smith’s basal

 5   cell carcinoma, with the clock apparently starting at the time the biopsy sample was excised, does

 6   not run afoul of best medical practices, as supported by at least one medical journal. Opp’n at 3

 7   (citing Management of primary skin cancer during a pandemic: Multidisciplinary

 8   recommendations, National Institutes of Health (“Multidisciplinary recommendations”)).6 Mr.

 9   Smith counters, without citing any other literature, the three-month time frame should be

10   measured from March 2020, when he first complained of a lesion and not from December 15,

11   2020, when two lesions were biopsied and one diagnosed as cancerous. See Reply at 2. The

12   resource cited by the government summarizes the recommendations of three associations of

13   medical doctors for patients with a variety of skin cancers, including basal cell carcinoma. With

14   respect to basal cell carcinoma (BCC), the document provides, in pertinent part:

15                     BCCs are at low risk of significant progression and mortality as a
16                     result of a treatment delay due to the slow natural history of this
17                     malignancy. Although to our knowledge no studies to date have
18                     investigated the effect of treatment delay on disease‐specific
19                     mortality for BCC, a retrospective study found that a mean
20                     treatment delay of 70 days (range, 21‐155 days) was associated
21                     with a median diameter increase of 0.5 mm and a median area
22                     increase of 4.71 mm. Delaying treatment for >1 year was associated
23                     with a doubling of the Mohs7 defect size.

24   Multidisciplinary Recommendations (footnotes omitted). In “Summary recommendations” for

25   basal cell carcinoma, the report explains the three medical associations



              6
                  https://www.ncbi.nlm.nih.gov/pmc/articles/PMC7301000/ (last accessed March 15,
     2021).
              7
              The article references Mohs micrographic surgery, a technique used to remove skin
     tumors based on a complete evaluation of skin cells and the tumor’s margins. The tumor’s
     precise location on the surgical map results in a complete removal of the tumor with maximum
     normal tissue preservation. See Mohs surgery, Mayo Clinic, https://www.mayoclinic.org/tests-
     procedures/mohs-surgery/about/pac-20385222 (last accessed March 16, 2021).

                                                       6
        Case 2:15-cr-00170-KJM Document 78 Filed 03/19/21 Page 7 of 8


1                   have made recommendations for the treatment of patients with
2                   BCC. The NCCN [National Comprehensive Cancer Network]
3                   recommends delaying treatment during the COVID‐19 pandemic.
4                   The ACMS [American College of Mohs Surgery] recommends a
5                   treatment delay of 3 months unless the patient is highly
6                   symptomatic. The BAD [British Association of Dermatologists]
7                   and BSDS [British Society for Dermatological Surgery]
8                   recommend that treatment be deferred for 3 to 6 months unless the
9                   patient is highly symptomatic.

10                  Treatment of BCC tumors can be deferred for at least 3 months
11                  unless the patient is highly symptomatic. . . .

12   Id. (footnotes omitted); see also id. Table 2 (summarizing basal cell carcinoma recommendation
13   as “Can delay treatment for 3 months unless patients are highly symptomatic”). In other words,

14   the medical professionals appear to be saying, some delay in treatment is acceptable unless

15   someone is “highly symptomatic”; three months is within the acceptable range, with British

16   doctors’ societies signaling up to six months may be tolerable. What qualifies as “treatment” is

17   not entirely clear. Some of the language in the report cited by the government suggests it is

18   treatment designed to prevent increase in the diameter or area of a cancerous spot. See

19   Multidisciplinary Recommendations. Assuming this is a fair reading, the court gathers delay is

20   measured from the time a lesion is first identified before growing past a certain size. If a biopsy

21   is a method of determining whether cancer is present, it would not appear to qualify as treatment,

22   even if the biopsy removes some or all of the cancerous cells identified through an initial visual
23   inspection.

24          Here, Mr. Smith’s release date is well beyond three or six months from the clinical

25   encounter documented in the medical records that first prompted his biopsy. While the clinical

26   encounter notes do not memorialize a concern about a lesion on Mr. Smith’s leg, by nine months

27   after the encounter, a lesion on his leg was biopsied; it must have appeared at some point before

28   the biopsy specimen was removed. Mr. Smith is thus more than a year beyond the time he

29   observed a suspicious lesion on his scapula, and likely more than three months beyond the time

30   the suspicious leg lesion was confirmed as cancerous. This chronology, however incomplete,

31   combined with Dr. Grasley’s assumption that Mr. Smith would receive follow up treatment by


                                                      7
        Case 2:15-cr-00170-KJM Document 78 Filed 03/19/21 Page 8 of 8


 1   mid-February 2021, leads the court to conclude that Mr. Smith’s medical condition provides

 2   “extraordinary and compelling reasons” to grant his request for compassionate release, to

 3   facilitate him seeing a medical doctor for followup now as soon as possible. See 18 U.S.C.

 4   § 3582(c)(1)(A)(i).

 5             The applicable sentencing factors also weigh in Mr. Smith’s favor. Although his

 6   conviction for a single count of conspiracy to commit bank fraud represents a serious offense, he

 7   does not have other criminal history and he has no record of discipline since entering prison, see

 8   Mot. at 4. He has served most of his sentence. The government has not argued that the

 9   sentencing factors of § 3553(a) do not support Mr. Smith’s motion. See generally Opp’n. Mr.

10   Smith has also submitted an amended release plan and proposes residing with his mother, Dr.

11   Marilyn Smith. Mot. at 6. Dr. Smith offers her son “an open invitation to reside with her and her

12   home in La Mesa (San Diego area), as well as employment and supplemental financial support.”

13   Id. The court has conferred with the Probation Office regarding this plan, and that office has

14   approved Mr. Smith’s proposed release plan to reside with his mother.

15   IV.       CONCLUSION
16             For the foregoing reasons, defendant’s motion for compassionate release is granted. The

17   court modifies defendant’s previously imposed sentence of incarceration of 26 months to time

18   served.

19             The court ORDERS Mr. Smith to self-isolate for fourteen days in the residence of Dr.
20   Smith upon arrival, as a means of protecting his health and that of the others residing in the home.

21   He must also comply with all applicable public health orders. The defendant shall be released as

22   soon as appropriate travel arrangements are made and it is safe for the defendant to travel. There

23   shall be no delay in ensuring travel arrangements are made.

24             This order resolves ECF No. 68.

25             IT IS SO ORDERED.

26   DATED: March 18, 2021.




                                                      8
